Citation Nr: 0802816	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to January 27, 2005.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) from January 27, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from April 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from a February 1999 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was previously before the 
Board in August 2003, when it was remanded for further 
development of the record.

The February 1999 RO decision granted service connection for 
PTSD and assigned a disability rating of 10 percent effective 
from August 19, 1998.  The veteran initiated an appeal of the 
rating in April 1999.  In May 2000, the RO issued a decision 
revising the PTSD disability rating to 30 percent, effective 
from August 19, 1998.  The veteran's appeal for a higher 
disability rating went to the Board in August 2003 and was 
remanded to the RO for additional development.

In March 2005, the RO issued another rating decision granting 
a disability rating of 70 percent for PTSD, effective from 
January 27, 2005.  The March 2005 RO decision stated the RO's 
impression that "This is considered a full grant of the 
benefits sought on appeal."  However, in the Board's view, 
the March 2005 RO decision was merely a partial grant of the 
benefit sought on appeal; an appeal for a rating in excess of 
30 percent prior to January 27, 2005 remained active, as did 
an appeal for a rating in excess of 70 percent from January 
27, 2005.

The veteran attempted to initiate a new appeal, in April 
2005, disputing the "effective date" assigned for the 70 
percent disability rating for PTSD.  Subsequent 
correspondence reflects that both the RO and the veteran 
proceeded on the understanding that the veteran's original 
appeal for a higher disability rating for PTSD was resolved, 
and that a new appeal regarding the effective date for the 70 
percent rating assigned in April 2005 was the pertinent 
active appeal.  However, in the Board's view, the original 
appeal for an increased rating for PTSD which was perfected 
by the veteran has not been resolved nor has it been 
expressly withdrawn; it remains actively on appeal for the 
Board to address at this time.  The matter currently on 
appeal still arises from the February 1999 rating decision 
granting service connection for PTSD.  

The veteran has recently raised contentions regarding 
entitlement to a 70 percent disability rating for PTSD prior 
to January 27, 2005, and those contentions are properly a 
part of the larger active appeal for assignment of higher 
disability ratings throughout the entire period of the 
veteran's service connection for PTSD.  Thus, this decision 
addresses the issue of entitlement to a disability rating in 
excess of 30 percent prior to January 27, 2005, and the issue 
of entitlement to a disability rating in excess of 70 percent 
from January 27, 2005.  To the extent that the Board is 
clarifying the nature of this appeal in a manner inconsistent 
with the RO's most recent proceedings, the Board notes that 
there is no possible prejudice to the veteran; this decision 
addresses all of the veteran's contentions on appeal and 
additionally addresses the contentions which were formally 
contemplated by the veteran's unresolved original appeal for 
an increased disability rating for PTSD.  The veteran's most 
recent contentions that a higher disability rating is 
warranted prior to January 27, 2005 was already an element of 
the ongoing appeal for an increased rating for PTSD.

The Board also notes that the veteran brought additional 
issues into appellate status during the pendency of this 
appeal, but those issues have been resolved or expressly 
withdrawn.  Specifically, the veteran's appeal for 
entitlement to service connection for peripheral neuropathy 
of the lower extremities was granted by the RO in a November 
2004 rating decision.  The veteran's appeal for entitlement 
to an increased disability rating for diabetes mellitus was 
expressly withdrawn by the veteran in a signed statement 
dated February 2005.  Also, the veteran was issued a 
statement of the case, in September 2003, which included an 
issue of entitlement to service connection for seborrheic 
dermatitis, but the veteran did not perfect that particular 
issue for appeal with the submission of a Form 9 or 
equivalent.  Thus, the above discussed issues are not in 
appellate status and not for consideration in this decision.




FINDINGS OF FACT

1.  The evidence reflects that prior to January 27, 2005, the 
veteran's service-connected PTSD was productive of a 
disability picture generally characterized by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal); the evidence shows that the pathology 
did not more nearly approximate a disability picture 
featuring reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The evidence reflects that from January 27, 2005, the 
veteran's service-connected PTSD has been productive of a 
disability picture generally characterized by occupational 
and social impairment, with deficiencies in most areas; the 
evidence shows that the pathology did not more nearly 
approximate a disability picture featuring total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for PTSD have not been met for the 
period prior to January 27, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for entitlement to a disability rating in 
excess of 70 percent for PTSD have not been met for the 
period from January 27, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated May 2004.  Moreover, 
the appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the May 2004 
letter was sent to the appellant prior to the RO 
readjudication of this case in connection with the issuance 
of a March 2005 rating decision and an August 2005 
supplemental statement of the case.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).

The Board also notes that the May 2004 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating by showing the 
nature and severity of his PTSD, but there has been no timely 
notice of the types of evidence necessary to establish 
effective dates for any ratings that may be granted.  The 
Board notes that the RO did furnish the appellant with a 
letter in March 2006 which directly explained how VA 
determines disability ratings and effective dates, but this 
notice was arguably untimely.  Despite the untimely notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the veteran has had actual 
knowledge of the contents of the March 2006 notice for more 
than a year and a half.  Additionally, subsequent to the 
March 2006 Dingess/Hartman notice, the veteran has developed 
his claim through submission of an informal hearing 
presentation, and no suggestion has been made that the 
veteran intends to submit any additional evidence.  
Additionally, the Board finds below that the preponderance of 
the evidence is against granting any new disability rating in 
this case, and thus no new effective dates will be assigned 
in this decision.  Thus, any questions of notice regarding 
such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded VA psychiatric examinations, 
most recently in January 2005, to evaluate current findings 
regarding his PTSD.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

The present appeal involves the veteran's claim of 
entitlement to higher disability ratings for service 
connected PTSD.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  In this case, the veteran filed the original claim of 
entitlement to service connection for PTSD in August 1998; 
thus, only the new schedular criteria are applicable.

The veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

For purposes of considering the evidence in connection with 
PTSD, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF of 71-80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychological stressors (e.g., 
difficulty concentrating after a family argument), no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

Period prior to January 27, 2005

The veteran's appeal seeks assignment of a rating in excess 
of 30 percent for PTSD for the period prior to January 27, 
2005.  As discussed below, the Board's review of all of the 
pertinent evidence leads to a finding that the preponderance 
of the evidence is against entitlement to any rating in 
excess of 30 percent for the period prior to January 27, 
2005.
 
A December 1998 VA psychiatric examination report is of 
record.  This report contains a clinical diagnosis of "mild 
post-traumatic stress disorder" in addition to "cyclothymic 
personality and attention deficit disorder."  The report 
shows that the veteran's described symptoms were described as 
"cyclothymic," manifesting in an "energetic and 
optimistic" typical morning; this would transition into 
"inactivity, social isolation, and ... a kind of depression" 
by a typical mid-afternoon.  Significantly, the December 1998 
report contains the clinical observation that "All these are 
not Post-Traumatic Stress Disorder symptoms."  The 
"cyclothymic" symptoms are clinically described as distinct 
from the PTSD pathology; they are described as more closely 
associated with the veteran's "attention deficit 
difficulty."

The December 1998 VA psychiatric examination report goes on 
to discuss that "The veteran did complain of nightmares, 
sleep disturbances, social isolation, easy irritability and 
anger, but acknowledged that the psychiatric treatment and 
the medication gives some help."  Furthermore, "The veteran 
otherwise was showing good contact with outside reality.  He 
had goal-directed thinking.  He had no excessive anxiety or 
depression at the time of this examination."  The report 
continues to describe the examiner's clinical impression of 
"a mild degree of Post-Traumatic Stress Disorder, but I 
believe that his principal problem is more of his Attention 
Deficit and Cyclothymic personality rather than serious Post-
Traumatic Stress Disorder."  A GAF score was not reported. 

The Board finds that the December 1998 VA examination report 
is highly probative evidence of the clinical severity of the 
veteran's PTSD pathology as of the time of the examination.  
The report contains significant clinical findings and 
observations from a competent professional specialist, and 
reflects a proper in-person clinical examination of the 
veteran.  The PTSD pathology shown in the December 1998 VA 
examination report does not feature such symptoms as 
flattened affect, impaired speech patterns, panic attacks 
more frequent than weekly, impaired comprehension, 
significant memory impairment, impaired judgment, or impaired 
abstract thinking.  Although there is some discussion of the 
veteran's difficulty with motivation and mood, this is 
expressly associated with the veteran's diagnosed cyclothymic 
personality and attention deficit disorder.  The Board also 
notes that social and occupation impairment is expressly 
contemplated by the 30 percent disability rating currently 
assigned for this period; without evidence of PTSD-related 
symptoms of the nature and severity contemplated in the 
criteria for a 50 percent disability rating, the Board finds 
that the December 1998 VA examination report's account of the 
veteran's "mild" PTSD at that time does not support the 
appeal for assignment of a rating above 30 percent.

The veteran has submitted a July 1999 letter from a 
representative of the Texas Workforce Commission.  This 
letter presents the author's observations that the veteran 
"does not follow through and can not seem to hold a job for 
very long."  It comments that the veteran "has a lot of 
nervous energy and can not remain still and is easily 
agitated, therefore he can not remain in an office setting 
for very long."  The Board notes that the December 1998 VA 
examination report diagnosed the veteran with an attention 
deficit disorder distinct from the clinical diagnosis of 
"mild" PTSD.  The July 1999 letter, however, suggests that 
these symptoms, together with observed "road rage" and 
"not being able to tolerate other people" are 
manifestations of PTSD.  The July 1999 letter states that the 
veteran's PTSD is "definitely severe enough to keep him from 
working at any job that required more than a temporary 
assignment."

To the extent that the July 1999 letter may suggest that the 
veteran's observed anxiousness behaviors and lack of follow-
through are illustrative of a severity of PTSD consistent 
with the criteria for a rating in excess of 30 percent, the 
Board must note that there is no suggestion that author of 
the July 1999 letter possesses the professional training and 
psychiatric expertise to be competent to offer such a 
clinical opinion.  While lay-statements are competent to 
provide evidence regarding history and symptomatology, they 
are not competent to provide evidence regarding the clinical 
severity of the veteran's PTSD.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Only a medical or psychiatric 
professional can provide evidence of the clinical severity of 
a disease or disability; the record contains no suggestion 
that the author of the July 1999 letter possesses such 
professional psychiatric competence.  Thus, the Board accepts 
the July 1999 Texas Workforce Commission letter as evidence 
only of the veteran's observed behaviors.  The letter's lay-
statement conclusions regarding the severity of the veteran's 
PTSD are not probative.

A March 2000 VA examination report weighs against assignment 
of any disability rating in excess of 30 percent as of the 
time of the examination.  The March 2000 diagnosis was 
"PTSD, chronic mild."  Additionally, the March 2000 report 
shows a diagnosis of "Bipolar disorder, chronic.  It is 
being held right now."  The March 2000 report does not show 
PTSD symptoms of the nature and severity contemplated by the 
criteria for a rating in excess of 30 percent.  The veteran's 
reported symptoms included that his "Sex appetite is low," 
"He has difficulty going to sleep," and "He awakes four 
times a night about every two hours and still has 
nightmares."  Specifically, the March 2000 examiner observed 
that "He says he has three recurrent dreams and one of them 
is that he is burying bodies and then his dog digs them up 
again, which is pretty symbolic of Bipolar."  The veteran 
further reported that "he handles stress by hollering and 
yelling.  He said he yells at his wife, but he has never hit 
her or gotten physical with her other than that."  
Additionally, the veteran reported that "He gets depressed, 
but can't cry.  He has had thoughts of suicide occasionally, 
no attempts.  He is looking forward to very little."

The March 2000 report describes that the veteran responded 
with the correct answers to questions presented to evaluate 
his cognition.  Additionally, the examiner commented that 
"He handled similarities and differences well, proverbs 
well.  Short term memory is good."  The examiner observed 
that the veteran appeared casually, but neatly, dressed with 
a pleasant demeanor and sense of humor.  It was further 
noted, on mental status examination, that the veteran was 
"cooperative, goal-oriented, oriented as to time, place, and 
person.  He is able to organize his thoughts and express 
himself."  Although the veteran spoke rapidly, the examiner 
concluded that "It doesn't seem to be a pressured speech...."  
The veteran's affect reflected "moderate tension and 
anxiety."  The veteran's mood was characterized as 
"moderate depression" despite the use of prescription 
antidepressants.  The examiner noted that there were "No 
psychosis, delusions, hallucinations, or organicity.  
Intellect above average.  Memory is good."  The GAF score 
was reported to be about 65.

The March 2000 report weighs against the veteran's claim; the 
findings do not reflect that the veteran's PTSD was 
manifested by symptoms approximating or congruent with 
flattened affect, impaired speech, more-than-weekly panic 
attacks, impaired comprehension, impairment of short and long 
term memory, impaired judgment, or impaired abstract 
thinking.  The Board notes, once again, that social and 
occupation impairment is expressly contemplated by the 30 
percent disability rating currently assigned for this period; 
without evidence of PTSD-related symptoms of the nature and 
severity contemplated in the criteria for a 50 percent 
disability rating, the Board finds that the March 2000 VA 
examination report's account of the veteran's "mild" PTSD 
at that time does not support the appeal for assignment of a 
rating above 30 percent.  The reported GAF score of 65 is 
consistent with a finding of mild impairment.  The Board 
finds that the March 2000 VA examination report is highly 
probative evidence of the clinical severity of the veteran's 
PTSD pathology as of the time of the examination.  The report 
contains significant clinical findings and observations from 
a competent professional specialist, and reflects a proper 
in-person clinical examination of the veteran.

The Board has reviewed and considered the evidence presented 
in the veteran's private psychiatric treatment records from 
1996 through 1999.  The most pertinent of these record 
corresponding to the period on appeal show findings 
essentially consistent with those discussed in the more 
thorough examination reports discussed above.  The Board 
notes that a May 1999 private record rates the veteran's 
impairment of "Function in home" and "Social function" as 
"mild," with "moderate" impairment of function at work.  A 
June 1999 report shows the veteran's progress as "good" 
with only "mild" impairment indicated in any functional 
capacity.

The Board has also reviewed and carefully considered the 
veteran's VA outpatient treatment reports; these records date 
back to the veteran's April 1998 consultation seeking 
psychiatric and counseling treatment.  The Board notes that 
in July 1998 the veteran underwent a VA outpatient PTSD 
assessment examination and was diagnosed with both PTSD and 
"Adult Attention Deficit Hyperactive Disorder."  Although 
it was noted that the veteran had dreams involving a friend 
who was killed in Vietnam, the report indicates that the 
dreams did not involve violent trauma and were not 
characterized to be nightmares at that time; the dreams 
featured his childhood friendship.  The veteran's sleeping 
difficulties at that time were attributed to "urinary 
problems following bladder surgery" rather than PTSD.  The 
report notes that the veteran "denies nightsweats, etc."  
On mental status examination, the report notes that the 
veteran needed to read material multiple times to comprehend 
it, but was assessed to be "oriented in all spheres," "Not 
depressed," "No evidence of psychosis," and "Cognition 
intact."  Although the veteran "appears anxious and 
agitated with constant movement," this was attributed to 
"hypomanic personality" and not an aspect of PTSD 
pathology.  In any event, the Board is unable to find that 
the symptomatology described in this report demonstrates the 
severity of symptoms contemplated in the criteria for a 
disability rating in excess of 30 percent for PTSD.  The July 
1998 report does not lend support to the veteran's claim.  
Indeed, the examining psychiatrist assigned an overall GAF 
score of 80; this GAF score reflects the highest score 
available in the GAF range indicating no more than transient 
and expectable reactions to psychological stressors, with no 
more than slight impairment in social or occupational 
functioning.

A September 1998 VA outpatient PTSD evaluation report shows 
that the veteran was "mildly depressed" and reported 
significant symptoms, including combat-related nightmares 
three to four times weekly, nightsweats, intrusive thoughts, 
anxiety, irritability, diminished concentration, diminished 
short-term memory, hypervigilance in public, exaggerated 
startle, and emotional detachment.  The veteran had neither 
homicidal nor suicidal ideation at the time of the September 
1998 evaluation.  The Board has carefully considered the 
symptoms reported by the veteran in the September 1998 
report, and the Board further observes that these symptoms 
are essentially consistent with the veteran's written 
statement of PTSD symptoms dated December 1998.  The Board 
finds that, even considering the veteran's own description of 
his psychiatric symptoms, the veteran's shown symptoms are 
most consistent with those expressly contemplated by the 
currently assigned 30 percent disability rating.  To the 
extent that some of the PTSD features the veteran described 
may correspond to some of the symptoms contemplated by a 50 
percent rating, the Board notes that the veteran either 
denied or omitted such pertinent symptoms in clinical PTSD 
evaluations in July 1998 and in December 1998.  Moreover, the 
clinical diagnosis offered in December 1998 expressly 
indicated that the veteran's PTSD was determined to be 
"mild" in severity.

In the Board's view, the September 1998 report does not 
provide a persuasive basis for granting a rating in excess of 
30 percent for PTSD when such an increase is not supported by 
the psychiatric reports  two months prior and three months 
later.  Moreover, the September 1998 report is not sufficient 
to serve as the basis for an increased rating when the report 
does not suggest the clinically observable impairments 
contemplated by the criteria for a 50 percent rating, such as 
flattened affect, impaired speech, impaired thinking, and 
others.

The September 1998 report contains very little in the way of 
clinical findings or comment from the professional examiner; 
an October 1998 follow-up consultation confirms a diagnosis 
of PTSD but makes no clinical statement regarding the 
severity of the PTSD pathology.  The September 1998 report's 
transcription of the veteran's lay account of symptoms, 
unenhanced by additional comment by the transcriber, does not 
become probative competent medical evidence merely because 
the transcriber is a health care professional.  See LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995).  In the context of the 
available clinical findings and the veteran's other symptom-
reports in the second half of 1998, the Board finds that the 
preponderance of the evidence shows that the severity and 
symptoms of the veteran's PTSD most nearly approximated those 
contemplated in the criteria for a 30 percent rating during 
that period of time.

The veteran's subsequent group therapy and family therapy 
treatment notes during this period on appeal have been 
reviewed.  Additionally, the reports from the veteran's 
numerous individual consultation sessions with a social 
worker and the reports of the veteran's periodic 
consultations to update his prescription medication treatment 
have been reviewed throughout this period on appeal.  
However, these records do not contain clinical findings or 
observations that demonstrate an increase in the clinical 
severity of the veteran's PTSD or otherwise demonstrate that 
the severity and symptoms of the PTSD pathology more nearly 
approximate those contemplated in the criteria for a rating 
in excess of 30 percent.

The Board observes that a May 2004 VA outpatient treatment 
report shows the veteran reported to a physician assistant 
that "[the] war is causing increased PTSD symptoms but he is 
making it for now.  Told to avoid the news if possible."  
However, the only clinical observations associated with this 
report are mental examination notes showing that the veteran 
was alert, oriented times 4, had logical and goal-directed 
thought processes, denied hallucinations, denied suicidal or 
homicidal ideation, denied delusions, and demonstrated normal 
speech rate and volume.  Moreover, an expressly "normal" 
finding was noted for the veteran's intellect and psychomotor 
activity, and the report expressly notes that the veteran's 
mood was "euthymic with congruent affect."  Immediate, 
recent, and remote memories were assessed to be intact, 
judgment and insight were found to be fair.  Although this 
May 2004 consultation report shows that the veteran "has 
fatigue" and "multiple symptoms of PTSD" generally, none 
of the expressly noted mental status examination findings 
provide any basis for assigning a rating in excess of 30 
percent for the veteran's PTSD as of May 2004.

The Board also notes that VA outpatient consultation reports 
from December 2004 and January 2005, immediately prior to the 
effective date of the veteran's 70 percent rating for PTSD, 
contain some discussion of pertinent symptoms but do not 
contain sufficient information to serve as a basis for 
assignment of any rating in excess of 30 percent.

A January 2005 VA examination report contains documentation 
of significant symptomatology and clinical discussion, and 
has served as the basis of the assignment of a 70 percent 
disability rating from the date of that examination forward.  
The Board does not find that the examiner's findings based 
upon that in-person examination probatively identify any date 
prior to that examination upon which it can be determined 
that the veteran's PTSD symptoms had increased.  In light of 
the probative contemporaneous evidence available for the 
period prior to January 2005, the Board is unable to find 
that the severity of PTSD shown in January 2005 is 
demonstrated in the record at any time prior to January 2005.

Period following January 27, 2005

The Board acknowledges that the veteran's active appeal 
formally represents an implicit contention of entitlement to 
a 100 percent disability rating throughout all the periods on 
appeal.  The Board also notes, however, that following the 
March 2005 RO rating decision which granted a 70 percent 
disability rating for PTSD effective from January 27, 2005, 
the specific express contentions of the veteran and his 
representative have all exclusively appealed for the assigned 
70 percent rating to be made effective throughout the periods 
on appeal.  Neither the veteran nor his representative have 
expressly asserted that the symptoms and severity of the 
veteran's PTSD have most nearly approximated those 
contemplated in the criteria for the next highest disability 
rating of 100 percent.  The Board notes this, but will 
nevertheless give appropriate consideration to the question 
in resolving this appeal.

There is no suggestion in the record from any period on 
appeal, neither from the veteran's descriptions of his 
symptoms nor from any competent psychiatric evidence, that 
the veteran suffers from total occupational and social 
impairment with such symptoms as contemplated in the criteria 
for a 100 percent disability rating.  There is no suggestion 
that the veteran has manifested a grossly impaired thought 
process and grossly inappropriate behavior, there is no 
suggestion that the veteran is a persistent danger of hurting 
himself or hurting others, there is no suggestion that the 
veteran's PTSD has undermined the veteran's capacity to 
perform the activities of daily living such as maintenance of 
minimal personal hygiene.  None of the clinical findings of 
record have ever suggested that the veteran experiences 
disorientation of time or place, or such severe memory loss 
as to cause the veteran to become unable to recall the names 
of his close relatives, his own name, or the nature of his 
occupation.

For the period following January 27, 2005, the Board has 
reviewed the pertinent available evidence and finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 70 percent.  The January 2005 VA 
examination report discusses the veteran's symptoms in 
association with both PTSD and diagnosed bipolar disorder.  
Although the symptoms discussed and clinical observations 
documented in the January 2005 report were the basis of the 
assignment of a 70 percent disability rating, they do not 
support the assignment of the next highest schedular rating 
of 100 percent.  The veteran denied ever having a history of 
violence towards others or himself.  The veteran demonstrated 
good eye contact and normal speech rate, volume, and 
emotional tone.  The examiner observed the veteran's affect 
to be "mildly constricted but reactive."  The veteran 
described weekly panic attacks triggered by closed spaces.  
The veteran denied suicidal or homicidal ideations, and 
denied  auditory and visual hallucinations.  The examiner 
noted that the veteran made no statements that seemed 
delusional in nature.  Although the report describes the 
veteran's thought processes as "mildly circumstantial," the 
report notes that "He was alert and oriented to person, 
place and time."  The examiner tested the veteran's memory 
and reported that it was intact in immediate, short-term, and 
long-term capacities.  The report indicates some impairment 
of the veteran's ability to concentrate, but interpretation 
of proverbs was abstract and the evaluations of the veteran's 
insight and judgment were both "good."

The diagnostic discussion in the January 2005 VA examination 
report certainly reflects significantly disabling psychiatric 
symptoms, but the Board finds that the severity and symptoms 
of the veteran's PTSD are contemplated by the 70 percent 
disability rating assigned for the period.  The nightmares, 
flashbacks, intrusive thoughts, avoidance symptoms, and 
hypervigilance described in the report are all significant 
symptoms of PTSD, but the Board finds that these symptoms do 
not meet the schedular criteria for a disability rating in 
excess of 70 percent.  The Board acknowledges that the 
January 2005 report assigns a PTSD specific GAF score of 35 
for the veteran; the Board has considered this GAF score and, 
in the context of the specific symptoms and clinical findings 
detailed in the report, finds that the GAF score is most 
consistent with the currently assigned 70 percent disability 
rating.

The Board finds the January 2005 VA examination report to be 
probative evidence concerning the manifested symptomatology 
and severity of the veteran's symptoms as of the time of the 
in-person examination conducted by a competent psychiatric 
specialist.  The Board notes that the veteran's claims file 
was not available to the examiner for review until March 
2006; in a corresponding March 2006 addendum to the January 
2005 report, the psychiatric examiner explained that her 
review of the claims folder did not change any of her 
findings in the January 2005 report.

The Board has also reviewed the veteran's VA outpatient 
treatment records associated with the period from January 
2005, but finds no evidence to support a rating in excess of 
70 percent for PTSD.  The Board notes that the significant 
symptoms and severity discussed in an October 2005 report are 
essentially consistent with those discussed in the January 
2005 VA examination report.  There is no evidence of record 
which shows severity and symptoms of PTSD which meet the 
schedular criteria for a disability rating in excess of 70 
percent for PTSD.

Conclusion

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his PTSD over the course 
of both periods on appeal.  The Board acknowledges that this 
appeal contends that the appropriate disability ratings are 
greater than those currently assigned.  However, the Board 
must note that while lay-statements are competent to provide 
evidence regarding history and symptomatology, they are not 
competent to provide evidence regarding the clinical severity 
of the veteran's disabilities.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Only a medical or psychiatric 
professional can provide evidence of the clinical severity of 
a disease or disability.  The Board finds that the competent 
evidence shows that no increased ratings are warranted in 
this case based upon the clinical findings of expert 
psychiatric and medical professionals and the objective 
evidence of record.  A 30 percent rating contemplates the 
criteria most nearly approximating the psychiatric disability 
picture for PTSD demonstrated by the evidence prior to 
January 27, 2005, and a 70 percent rating contemplates the 
criteria most nearly approximating the psychiatric disability 
picture for PTSD demonstrated by the evidence from January 
27, 2005 onward.
 
The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations has also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the veteran has not demonstrated such marked 
interference with employment or frequent hospitalizations as 
to render impractical the application of the regular rating 
schedule standards.  The Board acknowledges that the 
veteran's PTSD causes significant disability and impairment 
of his productivity, but such serious impairment is 
contemplated by the assigned schedular disability ratings; 
there is no evidence of frequent hospitalizations or 
exceptionally marked interference with employment beyond what 
is contemplated by the assigned disability ratings.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The Board finds that the preponderance of the evidence is 
against assignment of any higher disability ratings during 
the periods on appeal for PTSD.  Consequently, the Board 
finds that the benefit-of-the doubt doctrine is inapplicable, 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


